DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	Claims 21-41 are pending. 

Information Disclosure Statement

2.	The Information Disclosure Statement filed 07/26/2021 is acknowledged by the Examiner. 

Specification

3.	The abstract of the disclosure is objected to because the abstract states the invention is “business method” and the other content in the abstract does not closely enough reflect the claimed invention.  Correction is required.  See MPEP § 608.01(b).

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Double Patenting

4.	Claims 21, 28 and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 15 of U.S. Patent No. 10,897,430. Although the claims at issue are not identical, they are not patentably distinct from each other because the broader claims of the instant application are fully disclosed with in the narrower scope claims of U.S. Patent No. 10,897,430.


Instant Application 17/148380
U.S. Patent No. 10,897,430
Claim 21:
A method comprising: identifying a plurality of computing classes, wherein each computing class is associated with a respective per user resource allocation for provisioning users in the computing class, the respective per user resource allocation for a particular class indicating a level of resource provisioning provided to each user assigned to the computing class; selecting a particular computing class for each user of a plurality of users; and provisioning a virtual desktop computing environment for each user according to the computing class selected for the user, wherein provisioning includes instantiating each respective virtual desktop computing environment using a portion of available computing resources on the at least one server computer, the portion being defined by the computing class for the user and including memory and central processor resources of the at least one server computer, thereby provisioning a plurality of virtual desktop environments for use by the plurality of users.
Claim 1:
1. A method comprising: defining a plurality of computing classes, wherein each computing class is associated with a respective per user resource allocation for provisioning users in the computing class, the respective per user resource allocation for a particular class indicating a level of resource provisioning provided to each user assigned to the computing class, selecting a particular computing class for each user of a plurality of users comprising: analyzing a usage history for a user to determine a provisioning resource requirement of the user, and selecting a particular computing class of the plurality of computing classes based on i) the provisioning resource requirement determined from a user profile and ii) the respective per user resource allocation determined for provisioning users in each of the computing classes such that the particular selected computing class provides a level of provisioning for the user that does not overprovision or underprovision the user, wherein a first computing class corresponds to a first configuration of computing resources for a first virtual desktop computing environment available on at least one server computer and a second computing class corresponds to a second configuration, different from the first configuration, of computing resources for a second virtual desktop computing environment available on the at least one server computer; and provisioning a virtual desktop computing environment for each user according to the computing class selected for the user, wherein provisioning includes instantiating each respective virtual desktop computing environment using a portion of available computing resources on the at least one server computer, the portion being defined by the computing class for the user and including memory and central processor resources of the at least one server computer, thereby provisioning a plurality of virtual desktop environments for use by the plurality of users.
Claim 28:
A system comprising: one or more computers, each computer operable to provide computing resources for a virtual desktop computing environment of at least one computing class of a plurality of computing classes, wherein the one or more computers are configured to perform operations First Named Inventor Eric Y. Pulier Attorney Docket: B644.C3 Application No. : 17/148,380 Filed: January 13, 2021 Page: 4of8 comprising: identifying the plurality of computing classes, wherein each computing class is associated with a respective per user resource allocation for provisioning users in the computing class, the respective per user resource allocation for a particular class indicating a level of resource provisioning provided to each user assigned to the computing class; selecting a particular computing class for each user of a plurality of users; and provisioning a virtual desktop computing environment for each user according to the computing class selected for the user, wherein provisioning includes instantiating each respective virtual desktop computing environment using a portion of available computing resources on the at least one server computer, the portion being defined by the computing class for the user and including memory and central processor resources of the at least one server computer, thereby provisioning a plurality of virtual desktop environments for use by the plurality of users.
Claim 8:
A system comprising: one or more computers, each computer operable to provide computing resources for a virtual desktop computing environment of at least one computing class of a plurality of computing classes, wherein the one or more computers are configured to perform operations comprising: defining a plurality of computing classes, wherein each computing class is associated with a respective per user resource allocation for provisioning users in the computing class, the respective per user resource allocation for a particular class indicating a level of resource provisioning provided to each user assigned to the computing class, selecting a particular computing class for each user of a plurality of users comprising: analyzing a usage history for a user to determine a provisioning resource requirement of the user, and selecting a particular computing class of the plurality of computing classes based on i) the provisioning resource requirement determined from a user profile and ii) the respective per user resource allocation determined for provisioning users in each of the computing classes such that the particular selected computing class provides a level of provisioning for the user that does not overprovision or underprovision the user, wherein a first computing class corresponds to a first configuration of computing resources for a first virtual desktop computing environment available on at least one server computer and a second computing class corresponds to a second configuration, different from the first configuration, of computing resources for a second virtual desktop computing environment available on the at least one server computer; and provisioning a virtual desktop computing environment for each user according to the computing class selected for the user, wherein provisioning includes instantiating each respective virtual desktop computing environment using a portion of available computing resources on the at least one server computer, the portion being defined by the computing class for the user and including memory and central processor resources of the at least one server computer, thereby provisioning a plurality of virtual desktop environments for use by the plurality of users.
Claim 35:
One or more non-transitory computer storage media containing computer program instructions that when executed cause one or more processors to perform operations comprising: identifying a plurality of computing classes, wherein each computing class is associated with a respective per user resource allocation for provisioning users in the computing class, the respective per user resource allocation for a particular class indicating a level of resource provisioning provided to each user assigned to the computing class; selecting a particular computing class for each user of a plurality of users; and provisioning a virtual desktop computing environment for each user according to the computing class selected for the user, wherein provisioning includes instantiating each respective virtual desktop computing environment using a portion of available computing resources on the at least one server computer, the portion being defined by the computing class for the user and including memory and central processor resources of the at least one server computer, thereby provisioning a plurality of virtual desktop environments for use by the plurality of users.
Claim 15:
One or more non-transitory computer storage media containing computer program instructions that when executed cause one or more processors to perform operations comprising: defining a plurality of computing classes, wherein each computing class is associated with a respective per user resource allocation for provisioning users in the computing class, the respective per user resource allocation for a particular class indicating a level of resource provisioning provided to each user assigned to the computing class, selecting a particular computing class for each user of a plurality of users comprising: analyzing a usage history for a user to determine a provisioning resource requirement of the user, and selecting a particular computing class of the plurality of computing classes based on i) the provisioning resource requirement determined from a user profile and ii) the respective per user resource allocation determined for provisioning users in each of the computing classes such that the particular selected computing class provides a level of provisioning for the user that does not overprovision or underprovision the user, wherein a first computing class corresponds to a first configuration of computing resources for a first virtual desktop computing environment available on at least one server computer and a second computing class corresponds to a second configuration, different from the first configuration, of computing resources for a second virtual desktop computing environment available on the at least one server computer; and provisioning a virtual desktop computing environment for each user according to the computing class selected for the user, wherein provisioning includes instantiating each respective virtual desktop computing environment using a portion of available computing resources on the at least one server computer, the portion being defined by the computing class for the user and including memory and central processor resources of the at least one server computer, thereby provisioning a plurality of virtual desktop environments for use by the plurality of users.


Allowable Subject Matter

5.	Claims 22-27, 29-34 and 36-41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance

6.	The following is an examiner’s statement of reasons for allowance: 

Claims 21, 28 and 35 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:

In claim 21,… wherein each computing class is associated with a respective per user resource allocation for provisioning users in the computing class, the per user resource allocation for a particular class indicating a level of resource provisioning provided to each user assigned to the computing class… wherein provisioning includes instantiating each respective virtual desktop computing environment using a portion of the available computing resources on the at least one server computer, the portion being defined by the computing class for the user and including memory and central processor resources of the at least one server computer, thereby provisioning a plurality of virtual desktop environments for use by the plurality of users…in combination with other limitations recited as specified in claim 21.

In claim 28,… wherein each computing class is associated with a respective per user resource allocation for provisioning users in the computing class, the per user resource allocation for a particular class indicating a level of resource provisioning provided to each user assigned to the computing class… wherein provisioning includes instantiating each respective virtual desktop computing environment using a portion of the available computing resources on the at least one server computer, the portion being defined by the computing class for the user and including memory and central processor resources of the at least one server computer, thereby provisioning a plurality of virtual desktop environments for use by the plurality of users…in combination with other limitations recited as specified in claim 28.

In claim 35,… wherein each computing class is associated with a respective per user resource allocation for provisioning users in the computing class, the per user resource allocation for a particular class indicating a level of resource provisioning provided to each user assigned to the computing class… wherein provisioning includes instantiating each respective virtual desktop computing environment using a portion of the available computing resources on the at least one server computer, the portion being defined by the computing class for the user and including memory and central processor resources of the at least one server computer, thereby provisioning a plurality of virtual desktop environments for use by the plurality of users…in combination with other limitations recited as specified in claim 35.

The first closest prior art of record is Basu et al, US 7,340,522 (as cited in the IDS dated 07/26/2021) hereafter Basu. Basu, column 12, lines 12-28 discloses defining a plurality of resource requirement profiles, Basu, FIG. 6, 610, 615, 620, 625, column 11, lines 55-63, column 12, lines 12-28, column 13, lines 1-10 disclose checking/analyzing the history usage of the user to determine the resource requirement, assigning computing resources to users and determining if the computing resource is oversubscribed/overprovisioned. Basu does not explicitly disclose wherein each computing class is associated with a respective per user resource allocation for provisioning users in the computing class, the per user resource allocation for a particular class indicating a level of resource provisioning provided to each user assigned to the computing class… wherein provisioning includes instantiating each respective virtual desktop computing environment using a portion of the available computing resources on the at least one server computer, the portion being defined by the computing class for the user and including memory and central processor resources of the at least one server computer, thereby provisioning a plurality of virtual desktop environments for use by the plurality of users (as recited in claims 21, 28 and 35).

The second closest prior art of record is Chambliss et al, US 2004/0003087 (as cited in the IDS dated 07/26/2021) hereafter Chambliss. Chambliss [0026], [0046], [0047] disclose classifying requests into a service class, [0076] discloses configuring storage systems and [0073]-[0076] disclose provisioning a storage system and configuring the storage system to meet the service requirement. Chambliss does not explicitly disclose wherein each computing class is associated with a respective per user resource allocation for provisioning users in the computing class, the per user resource allocation for a particular class indicating a level of resource provisioning provided to each user assigned to the computing class… wherein provisioning includes instantiating each respective virtual desktop computing environment using a portion of the available computing resources on the at least one server computer, the portion being defined by the computing class for the user and including memory and central processor resources of the at least one server computer, thereby provisioning a plurality of virtual desktop environments for use by the plurality of users (as recited in claims 21, 28 and 35).

The third closest prior art of record is Trabelsi, US 2001/0056494 (as cited in the IDS dated 07/26/2021) hereafter Trabelsi. Trabelsi [0009], [0021]-[0026], [0084] disclose at least one second user is associated with second computing class different from the first computing class, and the second computing class corresponding to a second configuration, different from the first configuration, of computing resources for a desktop computing environment available on the at least one server computer. Trabelsi does not explicitly disclose wherein each computing class is associated with a respective per user resource allocation for provisioning users in the computing class, the per user resource allocation for a particular class indicating a level of resource provisioning provided to each user assigned to the computing class… wherein provisioning includes instantiating each respective virtual desktop computing environment using a portion of the available computing resources on the at least one server computer, the portion being defined by the computing class for the user and including memory and central processor resources of the at least one server computer, thereby provisioning a plurality of virtual desktop environments for use by the plurality of users (as recited in claims 21, 28 and 35).

The fourth closest prior art of record is Bosloy et al, US 2005/0198130 (as cited in the IDS dated 07/26/2021) hereafter Bosloy. Bosloy [0020], [0058] discloses using a best fit metric for the group bandwidth requirements, comparing the available bandwidth to the best fit, computing parameters and usage characteristics associated with the group. Bosloy does not explicitly disclose wherein each computing class is associated with a respective per user resource allocation for provisioning users in the computing class, the per user resource allocation for a particular class indicating a level of resource provisioning provided to each user assigned to the computing class… wherein provisioning includes instantiating each respective virtual desktop computing environment using a portion of the available computing resources on the at least one server computer, the portion being defined by the computing class for the user and including memory and central processor resources of the at least one server computer, thereby provisioning a plurality of virtual desktop environments for use by the plurality of users (as recited in claims 21, 28 and 35).

Dependent claims 22-27, 29-34 and 36-41 are allowable over the prior art for similar reasons as the independent claims 21, 28 and 35.

For these reasons, in conjunction with the other limitations of the independent claims, puts this case in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/Primary Examiner, Art Unit 2469